DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 12/20/2019.
Applicant’s preliminary amendment submitted 12/20/2019 is being acknowledged. Applicant cancelled claims 1-25, added new claims 26-45. Claims 26-45 are pending. Claims 26, 30, and 37 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet for priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/30/2020.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Using Internal block variables and known pattern information to perform dynamic
erase operation in non-volatile memory”.
6b.	The abstract of the disclosure is objected to because of informality (e.g. format, reference to figures etc.) . See MPEP § 608.01 (b).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1),  in view of Aritome (US 2009/0109756 A1).
Regarding independent claim 26, Yang teaches a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”), comprising: 
a controller (Fig. 2B: 102 controller); and 
an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316), 
wherein the array of memory cells includes: 
a plurality of memory blocks (Fig. 5 in context of para [0044] and para [0021]: memory blocks), and 
a dummy row for each block (para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”) of the plurality of memory blocks that is located outside an address space (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…”) of a corresponding memory block for storing (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables/ parameters of an erasing phase.
Aritome teaches – 
(in context of para [0026] and para [0029]: “trim parameters” associated with “erasing” are stored in a page of a block. See para [0029]: e.g. control region of “first page” in the block used to store block erase parameters).
Yang and Aritome are in analogous field of art of non-volatile memory erase operation and ordinary skill in the art would understand the use of Aritome’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in order to reduce storage resource “storing the trim parameters…externally would require significant storage resources…” (Aritome para [0030]) and thus improve operation speed.
Regarding claim 27, Yang and Aritome teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include parameters utilizable during the erasing phase (para [0026]: parameters used for erasing) of the corresponding memory block (in context of para [0026] and para [0029]: e.g. applicable for a block).
Regarding claim 28, Yang and Aritome teach the non-volatile memory device of claim 26. Aritome teaches wherein the internal block variables include erase pulses (para [0026]: e.g. “erase pulse width”) and target voltages (para [0026]: e.g. “erase start voltage…erase step…”) applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 29, Yang and Aritome teach the non-volatile memory device of claim 26. Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 30, Yang teaches a system (Fig. 1B system. See Fig. 2B and Fig. 3 for memory device), comprising: 
a host device (Fig. 1B: host); 
a non-volatile memory device (See Fig. 2B and Fig. 3 “non-volatile memory”) coupled to the host device (Fig. 2B: host) and comprising an array of memory cells (Fig. 2B: 142) with associated decoding (Fig. 2B: 148, 150) and sensing circuitry (Fig. 3: 316) and a memory controller (Fig. 2B: 102); 
a plurality of memory blocks in the array of memory cells (Fig. 5 in context of para [0044] and para [0021]: memory blocks); and 
a dummy row for each memory block (para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”) of the plurality of memory blocks located outside an address space (taken as address space for normal data storage. See abstract: “…one or more dummy wordlines within the block may not be accessible for normal data storage…”) of a corresponding memory block for storing (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables of an erasing phase.
Aritome teaches – 
(para [0026]: “trim parameters” associated with “erasing” and para [0029]: e.g. control region of “first page” in the block used to store block erase parameters).
Yang and Aritome are in analogous field of art of non-volatile memory erase operation and ordinary skill in the art would understand the use of Aritome’s circuitry component into Yang’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in order to reduce storage resource “storing the trim parameters…externally would require significant storage resources…” and improve operation speed (Aritome para [0030]).
Regarding claim 31, Yang and Aritome teach the system of claim 30. Aritome teaches system configured to attempt to retrieve previous internal block variables of a previous erasing phase from the dummy row for the corresponding memory block (Fig. 3: 310 in context of  para [0032]: already stored “trim parameters are read”).
Regarding claim 32, Yang and Aritome teach the system of claim 31.  Aritome teaches system configured to start the erasing phase on the corresponding memory block based at least in part on a successful attempt to retrieve the previous internal block variables (Fig. 3: 300 erase start[Wingdings font/0xE0]310 read trim parameters[Wingdings font/0xE0]320 set trim configuration [Wingdings font/0xE0]330 erase perform).

Regarding claim 33, Yang and Aritome teach the system of claim 30. Yang teaches wherein the dummy row is provided in another block of the plurality of memory blocks or 
in a dedicated memory portion of the array of memory cells (Yang para [0044]-para [0045]. see also Aritome para [0029]: dedicated page within block).
Regarding claim 34, Yang and Aritome teach the system of claim 30. Aritome teaches wherein the internal block variables include parameters utilizable during the erasing phase of the corresponding memory block (para [0026]) .
Regarding claim 35, Yang and Aritome teach the system of claim 30. Aritome teaches wherein the internal block variables include erase pulses and target voltages applied to the corresponding memory block during the erasing phase (para [0026]).
Regarding claim 36, Yang and Aritome teach the system of claim 30, Yang teaches wherein the plurality of memory blocks is contained in a sub array of the array of memory cells (See e.g. Fig. 1B: 104 taken as sub array. The limitation is general and can be interpreted other ways also).
Regarding independent claim 37, Yang teaches a method (para [0022]: “…adjusting…optimum operating parameters for…erase to better meet the system requirements…”. See Fig. 1B, Fig. 2B, Fig. 3 apparatus used for the method), comprising: 
performing an erasing phase on a memory block in an array of memory cells of a non- volatile memory device (para [0022], para [0021]: performing block erase using adjusted erase parameters); and 
(para [0045]: “only one of the dummy wordlines …may be selected to represent a block…”), (para [0034], para [0048]: “known data pattern” is placed in dummy word line).
Yang is silent with respect to each block storing internal block variables of an erasing phase.
Aritome teaches – 
Each block stores internal block variables of an erasing phase (para [0026]: “trim parameters” associated with “erasing” and para [0029]: e.g. control region of “first page” in the block used to store block erase parameters).
Yang and Aritome are in analogous field of art of non-volatile memory erase operation and ordinary skill in the art would understand the use of Aritome’s method into Yang’s apparatus/ method.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aritome into the teachings of Yang such that block trim parameters can be stored locally in order to reduce storage resource “storing the trim parameters…externally would require significant storage resources…” and improve operation speed (Aritome para [0030]).
Regarding claim 38, Yang and Aritome teach the method of claim 37. Aritome teaches wherein performing the erasing phase includes performing a dynamic erase operation on the memory block (see Fig. 320[Wingdings font/0xE0]330[Wingdings font/0xE0]340[Wingdings font/0xE0]330 is dynamic process for erase which is adapted based on erase verify failure).

Regarding claim 39, Yang and Aritome teach the method of claim 38, Yang teaches including invalidating content of the dummy row prior to performing the dynamic erase operation (in context of para [0021], para [0022],  para [0062]: dummy word line pattern data comparison producing mismatch indicating health condition of block and such health condition can trigger block erase with modified parameter).
Regarding claim 40, Yang and Aritome teach the method of claim 37, wherein storing the internal block variables includes storing parameters to be utilized during the erasing phase on the memory block. (See claim 27, 28 rejection analysis)
Regarding claim 41, Yang and Aritome teach the method of claim 37, wherein storing the internal block variables includes storing erase pulses and target voltages applied to the memory block during the erasing phase. (See claim 27, 28 rejection analysis)
Regarding claim 42, Yang and Aritome teach the method of claim 37, further comprising attempting to retrieve previous internal block variables of a previous erasing phase on the memory block from the dummy row. (See claims 31, 32 rejection analysis)
Regarding claim 43, Yang and Aritome teach the method of claim 42, further comprising starting the erasing phase on the memory block based at least in part on a successful attempt to retrieve the previous internal block variables. (See claims 31, 32 rejection analysis)

	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0342494 A1) and Aritome (US 2009/0109756 A1), in view of Mihnea et al. (US 20020101765 A1).
Regarding claim 44, Yang and Aritome teach the method of claim 43. They are silent with respect to remaining provisions of this claim.
Mihnea teaches wherein starting the erasing phase comprises recovering the memory block (Fig. 2: 202 in context of para [0033]: “block recovery”) based at least in part on an unsuccessful attempt to retrieve the previous internal block variables (unsuccessful attempt to retrieve the previous internal block variables is a condition which arises from over-erased cells. See para [0033], para [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mihnea into the teachings of Yang and Aritome such that block recovery scheme can be applied in the method in order to  improve reliability “successfully recover all over-erased cells and ensure convergence of  the threshold voltage for all cells in the block”. 
Regarding claim 45, Yang, Aritome and Mihnea teach the method of claim 44. 
Mihnea teaches wherein recovering the memory block includes erasing the memory block according to predefined parameters (Fig. 2 in context of para [0045]: fixed voltage and timing used).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Yanagidaira et al. (US 2008/0019182 A1): Fig. 1-Fig. 31 applicable for all claims.
Sarin (US 2009/0106482 A1): Fig. 1-Fig. 6 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)